                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                                   )
BERNARD HARDRICK,                  )
          Plaintiff,               )
                                   )     Civil Action No.
            v.                     )     19-cv-12475-NMG
                                   )
GIRLS AND MAGS (COMPANY), et       )
al.,                               )
          Defendants.              )
                                   )

                                ORDER

GORTON, J.

       Pro se litigant Bernard Hardrick has filed a complaint in

which he alleges that the defendants committed mail fraud.      For

the reasons set forth below, the action is dismissed for lack of

subject matter jurisdiction.

I.     Background

       Hardrick is currently imprisoned at the Chippewa

Correctional Facility in Kincheloe, Michigan.      In the complaint,

he represents that, in July 2018, he saw an advertisement in

Prisoner Legal News “by a company named ‘Girls And Mags’ that

offered names and addresses of 100 female pen pals.”      Compl.

¶ 6.    The advertisement indicated that the mailing address for

Girls And Mags was a post office box in Rehoboth, Massachusetts.

Hardrick reports that, shortly thereafter, he placed an order

with Girls And Mags for the “100 Black Beauties” publication by

filling out the appropriate institutional catalog order form,
authorizing the prisoner treasurer to deduct the requisite

amount—$15.00—from his institutional account, and directing that

both be sent to the Rehoboth, Massachusetts address.    The ledger

of Hardrick’s institutional account, which he included with his

complaint, indicates that the treasurer deducted $15.00 from

Hardrick’s account on July 13, 2018 to issue a vendor check for

“girls & mags.”    Compl., Ex. 2.

      Hardrick states that he never received the “100 Black

Beauties” publication or otherwise heard back from Girls and

Mags.   He reports that he wrote to Girls And Mags and Prisoner

Legal News but did not receive any response.

      Hardrick brings this action against “Girls And Mags

(Company)” and “Unknown Owner.”     He invokes this Court’s federal

question subject matter jurisdiction under 28 U.S.C. § 1331 and

characterizes his claim as one for mail fraud under 18 U.S.C.

§ 1341.   The plaintiff seeks a combined total of $11,000 in

compensatory and punitive damages as well as an injunction

requiring the defendants to “cease their false advertisements.”

Compl. ¶ 19.

II.   Discussion

      Federal courts are of limited jurisdiction, and they may

only adjudicate certain types of cases.    Federal district courts

may exercise jurisdiction over civil actions arising under

federal laws, see 28 U.S.C. § 1331 (“§ 1331”), and over certain

                                    2
actions in which the parties are residents of different states

and the amount in controversy exceeds $75,000, see 28 U.S.C.

§ 1332 (“§ 1332”).    “If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the

action.”    Fed. R. Civ. P. 12(h)(3).

     Here, subject matter jurisdiction under § 1331 does not

exist.    Even assuming the defendants’ alleged conduct could

expose them to criminal liability under 18 U.S.C. § 1341, the

statute does not give rise to a private civil action against the

defendants.    In other words, 18 U.S.C. § 1341 allows federal

authorities to impose criminal penalties on those who have

committed the acts enumerated therein, but the statute does not

provide a mechanism by which a private party may bring a civil

action for damages.    See Liu v. Amerco, 677 F.3d 489, 494 (1st

Cir. 2012) (stating that “[t]he federal mail and wire fraud

statutes, 18 U.S.C. §§ 1341 et seq., . . . have no civil-remedy

provision”).

     Moreover, subject matter jurisdiction does not exist under

§ 1332.    Even if applicable state law provides Hardrick a

private right of action under the alleged facts, the relief

Hardrick seeks does not meet § 1332’s requirement that the

amount in controversy exceed $75,000.    Hardrick asks for damages

totaling $11,000 and his request for injunctive relief does not

push the amount in controversy over the $75,000 threshold.      See

                                  3
Richard C. Young & Co., Ltd. v. Leventhal, 389 F.3d 1, 3 (1st

Cir. 2004) (“[I]n actions seeking declaratory or injunctive

relief it is well established that the amount in controversy is

measured by the value of the object of the litigation (quoting

Hunt v. Wash. St. Apple Adver. Com’n, 432 U.S. 333, 347

(1977))).

III. Conclusion

     In accordance with the foregoing, the Court orders that

this action be DISMISSED for lack of subject matter

jurisdiction.    The dismissal is without prejudice to Hardrick

bringing an appropriate action in a state court.    The Court

expresses no opinion on the merits of any such action.    The

motions for leave to proceed in forma pauperis and for

substitution of service shall be terminated as moot.

     So ordered.

                                  /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge
Dated: 1/27/20




                                  4
